Opinion by
Winkler, J.
§ 694. Appeal bond; independent executors or administrators. The statute [Pas. Dig. art. 1503] which authorizes executors and administrators to appeal without surety has reference to bonded executors and administrators, and not to those who may be administering the trust without bond. The reason why those who are regularly bonded are not required to give security on appeal is that they have already given a bond with security to insure the rightful performance of the trust, and are therefore not required to give security on appeal when prosecuting or defending suits in their representative capacity. When an executor or administrator appeals in his own behalf from a judgment affecting him personally, he undoubtedly must give bond in like manner as any other person appealing from a judgment by which he conceives himself personally aggrieved. [Battle v. Howard, 13 Tex. 348.]
Appeal dismissed..